No. 13239

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                           1976



I N THE MATTER O THE ESTATE OF
                F
LAURA M. DYGERT, Deceased.




Appeal from:        D i s t r i c t Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                    Hon. Frank E. B l a i r , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

              C h e s t e r L. J o n e s , County A t t o r n e y , V i r g i n i a C i t y ,
               Montana

     F o r Respondent:

              Morrow, Nash and Sedivy, Bozeman, Montana

              Argument s u b m i t t e d on b r i e f s .



                                                      Submitted:         A p r i l 20, 1976

                                                         Decided : $7,-
                                                                           <   1 ,? r:q
Filed:   .'
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

              T h i s i s a n a p p e a l from a n o r d e r of t h e d i s t r i c t c o u r t ,

Madison County, g r a n t i n g a t t o r n e y f e e s and c o s t s t o a n u n s u c c e s s -

f u l a p p l i c a n t f o r l e t t e r s of a d m i n i s t r a t i o n .

              Laura M.        Dygert, a n 87 y e a r o l d r e s i d e n t o f Madison

County, d i e d o n May 9, 1975.                     She had been i n a n u r s i n g home

s e v e r a l y e a r s b e f o r e h e r d e a t h and d u r i n g t h a t p e r i o d a g u a r d i a n -

s h i p had been e s t a b l i s h e d t o p r o t e c t h e r e s t a t e and c a r e f o r h e r

needs.        By agreement of h e r r e l a t i v e s , Dan Vernon McLean had

been a p p o i n t e d g u a r d i a n of h e r e s t a t e .        McLean i s t h e son-in-law

o f Marie Paugh, a n i e c e o f Laura Dygert.

              On May 1 2 , 1975, McLean a p p l i e d t o t h e d i s t r i c t c o u r t

f o r appointment a s s p e c i a l a d m i n i s t r a t o r f o r t h e p r o b a t e of t h e

w i l l and f o r l e t t e r s of a d m i n i s t r a t i o n .       Marie Paugh, a n i e c e and

l e g a t e e , f i l e d a p e t i t i o n nominating McLean, a l l e g i n g t h a t P e r s h i n g

Pankey, a C a l i f o r n i a r e s i d e n t , j o i n e d i n t h a t nomination.               Persh-

i n g Pankey i s a l e g a t e e and t h e r e s i d u a r y d e v i s e e and l e g a t e e

under t h e w i l l of Laura M.                Dygert.

             Three d a y s l a t e r , on May 1 5 , 1975, P e r s h i n g Pankey, a c t i n g

t h r o u g h h i s a t t o r n e y C h e s t e r Lloyd J o n e s , f i l e d o b j e c t i o n s t o t h e

appointment o f McLean by r e a s o n of a l l e g e d misconduct i n t h e

h a n d l i n g of t h e g u a r d i a n s h i p .   O May 20, 1975, a p e t i t i o n f o r
                                                      n

p r o b a t e o f w i l l and f o r l e t t e r s of a d m i n i s t r a t i o n was f i l e d by

C h e s t e r J o n e s , a s nominee o f P e r s h i n g Pankey.

             S h o r t l y t h e r e a f t e r Marie Paugh f i l e d a w i t h d r a w a l o f

p e t i t i o n , a l o n g w i t h McLean, f o r t h e a p p o i n t m e n t of McLean a s ad-

m i n i s t r a t o r and on J u n e 11, 1975, f i l e d o b j e c t i o n s t o t h e a p p o i n t -

ment of C h e s t e r Lloyd J o n e s a s a d m i n i s t r a t o r .          O t h a t same d a t e
                                                                                n

s h e f i l e d h e r own p e t i t i o n t o b e a p p o i n t e d .

             Hearing was h e l d on t h e a p p l i c a t i o n s and o b j e c t i o n s and

t h e r e a f t e r t h e c o u r t i s s u e d a n o r d e r a p p o i n t i n g C h e s t e r Lloyd
J o n e s t o s e r v e a s a d m i n i s t r a t o r w i t h w i l l annexed and he pro-

ceeded t o p r o b a t e t h e e s t a t e .

              On August 1, 1975, Marie Paugh, t h e u n s u c c e s s f u l pe-

t i t i o n e r , s u b m i t t e d a c l a i m t o C h e s t e r J o n e s i n t h e amount of

$466.34 f o r h e r c o s t s of f i l i n g , p u b l i c a t i o n and a t t o r n e y f e e s .

The c l a i m was r e j e c t e d and Marie Paugh f i l e d a p e t i t i o n f o r

a l l o w a n c e of t h e c l a i m under t h e p r o v i s i o n s of s e c t i o n 91A-3-806,

R.C.M.      1947, Montana Uniform P r o b a t e Code.                     Objections w e r e f i l e d

by t h e a d m i n i s t r a t o r .   The d i s t r i c t c o u r t r e n d e r e d a d e c i s i o n

a l l o w i n g c o s t s i n t h e amount o f $32.20 and a t t o r n e y f e e s i n t h e

amount of $300.              This appeal followed.

             The s o l e i s s u e i s whether a n u n s u c c e s s f u l a p p l i c a n t f o r

l e t t e r s o f a d m i n i s t r a t i o n i s e n t i t l e d t o be p a i d a t t o r n e y f e e s

and c o s t s o u t of t h e e s t a t e of t h e d e c e d e n t ?

             W e answer i n t h e n e g a t i v e .         There i s no d i r e c t a u t h o r i t y

i n Montana on t h i s p o i n t , s o w e l o o k t o o t h e r j u r i s d i c t i o n s .             As

a m a t t e r of p u b l i c p o l i c y it would be unwise t o a l l o w t h e f u n d i n g

of l i t i g a t i o n o u t of a n e s t a t e r e s i d u e .

             The c o u r t s are n o t i n agreement a s t o whether a t t o r n e y

f e e s i n c u r r e d i n p r o c e e d i n g s t o d e t e r m i n e who s h o u l d be a p p o i n t e d

t o administer an estate a r e allowable a s charges a g a i n s t t h e e s t a t e .

The a n n o t a t i o n a t 90 A.L.R. 1 0 1 , ( P i n g r e e v. F i r s t S a v i n g s Bank

o f Ogden, 82 Utah 437, 25 P.2d 937) n o t e s t h a t a d e c e d e n t ' s es-

t a t e may n o t be c h a r g e d w i t h e x p e n s e s i n c i d e n t t o l i t i g a t i o n be-

tween r i v a l c l a i m a n t s o f t h e r i g h t t o l e t t e r s of a d m i n i s t r a t i o n .

             P i n g r e e was c i t e d and d i s c u s s e d by t h i s C o u r t i n I n r e

Ruane's E s t a t e , 125 Mont. 2 0 4 , 233 P.2d 400, where t h e adminis-

t r a t r i x o f t h e e s t a t e a p p e a l e d from a d i s a l l o w a n c e of c e r t a i n

expense i t e m s a f t e r s u b m i t t i n g h e r f i r s t a n n u a l a c c o u n t and h e r

a t t o r n e y a p p e a l e d t h e d i s t r i c t c o u r t ' s f a i l u r e t o a l l o w him t r a v e l

e x p e n s e s from h i s home t o t h e p r o b a t e c o u r t where t h e e s t a t e w a s
being administered.                  T h i s C o u r t found t h e l i t i g a t i o n t h a t ensued

i n a c o n t e s t t o a d m i n i s t e r t h e e s t a t e was n o t i n a n y w i s e bene-

f i c i a l t o t h e e s t a t e o r t h e b e n e f i c i a r i e s and t h e d i s t r i c t c o u r t

p r o p e r l y r e j e c t e d a t t o r n e y f e e s and e x p e n s e s f o r c o n d u c t i n g t h a t

litigation.

              W e n o t e t h a t s e c t i o n s 93-8601 and 91-3405,                  R.C.M.      1947,

which w e r e i n e f f e c t a t t h e t i m e o f t h e h e a r i n g f o r l e t t e r s o f

a d m i n i s t r a t i o n s h o u l d be c o n s i d e r e d .   S e c t i o n 93-8601,      permits

t h e d e t e r m i n a t i o n and a l l o w a n c e o f a t t o r n e y f e e s f o r " a d m i n i s -

t r a t o r s , e x e c u t o r s , g u a r d i a n s , and t r u s t e e s , and a g e n t s a p p o i n t e d

by t h e c o u r t . "      Emphasis h e r e s h o u l d be made t o t h e words " a p p o i n t -

ed by t h e c o u r t . "         Under t h e l a n g u a g e o f t h e s t a t u t e , t h e r e i s

no a u t h o r i t y f o r payment o f f e e s t o a n u n s u c c e s s f u l a p p l i c a n t .

              S e c t i o n 91-3405,        R.C.M.       1947, p r o v i d e s f o r d e t e r m i n a t i o n

o f a t t o r n e y f e e s by t h e c o u r t t o be a l l o w e d t o t h e e x e c u t o r o r

a d m i n i s t r a t o r , b u t n o t t o any p a r t y a p p l y i n g f o r t h o s e p o s i t i o n s .

              Montana's r e c e n t l y e n a c t e d p r o b a t e c o d e , s e c t i o n 91A-3-

7 1 3 ( 2 1 ) , a l l o w s t h e p e r s o n a l r e p r e s e n t a t i v e t o employ a n a t t o r n e y .

S e c t i o n 91A-3-721         provides f o r attorney f e e s t o a personal repre-

s e n t a t i v e f o r d e f e n d i n g o r p r o s e c u t i n g a n y p r o c e e d i n g , and g r a n t s

p r o t e c t i o n t o t h e p e r s o n a l r e p r e s e n t a t i v e i n s o f a r as a t t o r n e y f e e s

and c o s t s a r e c o n c e r n e d .       However, e v e n u n d e r t h e new p r o b a t e

c o d e , w e c a n f i n d no a u t h o r i t y t o pay a c o n t e s t a n t o r a n u n s u c c e s s -

f u l a p p l i c a n t c o s t s and a t t o r n e y f e e s .

              The o r d e r of t h e d i s t r i c t c o u r t a l l o w i n g t h e c l a i m i s

reversed.

                                                                          Justlce

W e concur:



    Chief J u s t i c e
                                             u

/   Justices
             I N THE SUPREME COURT OF THE STATE OF MONTANA



                                         No.      13239



IN MATTER OF THE ESTATE
   THE                                         OF LAURA M. DYGERT,
Deceased,
                                                                                          MAY 2 6 7976
                                                                               -7LQInad $' x a r n e g
                                           O R D E R                                CLEWI( OF SUPREME CQURT
                                                                                       STATE   OF MONTANA


            I T I S ORDERED t h a t t h e a b o v e c a p t i o n e d o p i n i o n b e

amended i n t h e f o l l o w i n g m a n n e r :

            On p a g e 4 ,     l i n e 3 from t h e end o f t h e o p i n i o n , w h i c h

reads:      " f u l a p p l i c a n t c o s t s and a t t o r n e y f e e s . " ,     please s t r i k e

t h e words " c o s t s and" so t h e l i n e w i l l r e a d " f u l a p p l i c a n t

attorney fees."

            On t h e l a s t l i n e o f t h e o p i n i o n o n t h e same p a g e , s t r i k e

t h e p e r i o d a f t e r t h e word " r e v e r s e d " and add " w i t h each s i d e

t o p a y t h e i r own c o s t s . "

            DATED t h i s 2 6 t h d a y o f May, 1 9 7 6 .




                                                                    Justice




                                                                    Justices